
	

114 HR 4130 IH: Support Our Steelworkers Act of 2015
U.S. House of Representatives
2015-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4130
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2015
			Mr. Nolan introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To temporarily prohibit the importation of certain iron and steel articles.
	
	
 1.Short titleThis Act may be cited as the Support Our Steelworkers Act of 2015. 2.Prohibition on importation of steel productsFor the 5-year period beginning on the 15th day after the date of the enactment of this Act, an article classified under chapter 72 or 73 of the Harmonized Tariff Schedule of the United States may not enter the customs territory of the United States.
		
